Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final office action in response to the RCE and amendment with Terminal Disclaimer filed 8/22/2022.
Claim 1 is amended and claim 24 is added.
Claims 1-24 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-15 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busby(9,499,992; cited on IDS filed 10/20/20).

Busby discloses a paver supporting apparatus(see column, lines 48-63 and Figs. 82-83 and 89-93) comprising:
a pedestal(4/7/20, see Fig. 92) having a top plate(4, see Fig. 92) with a fixed plate extender(7, see Fig. 92),
a plurality of male lock pins(21, see Fig. 82 where there are holes circumferentially around the top plate for the pins 21, the use of multiple grids infers the use of multiple lock pins, therefore the apparatus would inherently have a plurality of lock pins)
a modular grid(30, see Figs. 82-83) positioned and secured on the top plate(4, see column 4, lines 35-37) such that the top plate supports the modular grid in an elevated position and having a rib receiver(see Fig. 82) engaging one of the plurality of lock pins(the opening receives the pin 21) and a lattice(cells 161, see column 10, lines 11-19 and Figs. 82-83) extending generally between perimeter edges of the modular grid and defining a plurality of lattice openings(161).
	Regarding claim 2, Busby discloses the paver supporting apparatus of claim 1, further comprising a tapered ballast receiving opening(see Fig. 82 with openings 161, including openings receiving 21 and 23, see column 11, lines 64-67) defined through the modular grid in an area of the lattice(the ballast receiving opening is considered one of the lattice openings considered part of the lattice “generally between perimeter edges” and meets the claim limitation).
Regarding claim 3, Busby discloses the paver supporting apparatus of claim 2, wherein the tapered ballast receiving opening extends from a top surface down toward an underside(see column 10, lines 34-37).
Regarding claim 4, Busby discloses the paver supporting apparatus of claim 3, further comprising a ballast(23) friction fitted in the tapered ballast receiving opening(see column 10, lines 53-57).
Regarding claim 5, Busby discloses the paver supporting apparatus of claim 4, wherein the ballast is a tapered column(23 is considered a “column’”) complimentary to the tapered ballast receiving opening(see column 10, lines 53-57)
Regarding claim 6, Busby discloses the paver supporting apparatus of claim 2, wherein the tapered ballast receiving opening is a regular polygon(see Figs. 82-83).
Regarding claim 14, Busby discloses the paver supporting apparatus of claim 1, wherein the top plate(4) includes a male lock pin(25) positioned on the top plate(4, see column 10, lines 48-51).
Regarding claim 15, Busby discloses the paver supporting apparatus of claim 14, wherein the modular grid includes a plurality of pedestal receivers(clip connector(32) positioned along an exterior edge thereof to receive the male lock pin(see Figs. 82 and column 10, lines 48-51).
Regarding claim 18, Busby discloses the paver supporting apparatus of claim 1, having a plurality of pedestals(pedestals 7 are used at edges of the grid 30 and meets the claim limitation).
	Regarding claim 19, Busby discloses the paver supporting apparatus of claim 18, having a plurality of modular grids interconnected by the plurality of pedestals along a plurality of exterior edges of the plurality of modular grids(see Figs. 82-83).
Regarding claim 20, Busby discloses the paver supporting apparatus of claim 19, wherein the top plate(4) has a plurality of male lock pins(21, 25, see column 8, lines 50- 54 and Fig. 82) positioned along a circumference(the pins 21 are positioned in holes 122 in the plate 4, see Figs. 82-83).
Regarding claim 21, Busby discloses the paver supporting apparatus of claim 20, wherein each of the plurality of male lock pins(25) includes a rib(one of the threads is considered a rib) medially positioned thereon.
Regarding claim 22, Busby discloses the paver supporting apparatus of claim 21, wherein the plurality of modular grids include a plurality of pedestal receivers (clip connectors 32) positioned along an exterior edge thereof to receive the one of the plurality of male lock pins(25, see Fig. 82 and column 10, lines 48-51).
Regarding claim 23, Busby discloses the paver supporting apparatus of claim 22, wherein each of the plurality of pedestal receivers(clips 32) includes a rib receiver to
correspond with one of the plurality of male lock pins(the clip receives the threaded pin and therefore meets the functional claim limitation).
Regarding claim 24, Busby discloses the apparatus of claim 1, wherein a pedestal column(7/6/8/10, see Fig. 91) engages with the top plate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Busby.
	Busby discloses the paver supporting apparatus of claim 5, but lacks the specific shape and makeup of the ballast.
Applicant’s disclosure lends no criticality to the specific ballast used(see para. [0031]). The disclosure further sets forth that “other materials could be used to make up the ballast”.
Therefore, the specific shape and material of the ballast is considered a feature best determined by a skilled artisan given the intended use of the apparatus and the specific design requirements thereof.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Busby in view of Zlatar(8,528,274; cited on IDS filed 10/20/20).
Busby discloses the paver supporting apparatus of claim 1, but lacks the top plate having a dampener extended along the top plate in a recessed section.
Zlatar discloses a pedestal having a top plate with a rubber dampener(22, see column 2, lines 65-67)
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the pedestal of Busby with a dampener, as disclosed by Zlatar, in order to have provided noise and vibration dampening of the apparatus. The specific placement of the dampener is considered best determined by a skilled artisan given the intended use of the apparatus and the specific design requirements thereof.

Response to Amendment
	Applicant’s amendment has overcome the Double Patenting rejection.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant’s argument regarding the plurality of male lock pins and rib receiver has been carefully considered but is not persuasive.  As discussed above, the Busby reference discloses a pin, considered the “male lock pin” inserted into an opening in the top plate(see Fig. 82).  The top plate has holes for the lock pins circumferentially around the top plate and therefore inherently can be used with multiple pins in multiple grids.  Applicant argues that the Busby reference discloses a distinct structure, a stand alone post 21, and is not meant to engage anything but a wall of the panel 30.  The examiner points out that the claim does not set forth the structure of the pin and the relationship of the pin to the plate.  The claim also does not define how the receiver and pin interact.  Therefore the pins 21 of Busby are considered to meet the claim limitations in combination with the openings in which the pins are to be received.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/